DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 9, and 13 are objected to because of the following informalities:  
As to claim 6, there is no antecedent basis for “said another attributed data slice”.
As to claim 9, there is no antecedent basis for “the attributed data slice group” in line 6. Applicant may have either intended to have the claim depend from claim 7, which instantiates the term, or to have the term read as “an attributed data slice group” [emphasis added].
As to claim 13, there is no antecedent basis for “all data buckets” in line 2.  Applicant may have intended the claim to depend from claim 12 similar to how claim 4 depends from claim 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (emphasized with bold italics) that is coupled with functional language (underlined) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 15:
	a receiver arranged to receive data items; and 
an attributed data slice build unit arranged to collect or organize the data items in the memory and build an attributed data slice in the memory

In claim 19:
	an attribute data slice grouping unit arranged to stack the attributed data slice atop of another attributed data slice to build an attributed data slice group

In claim 20:
	a data access context unit arranged to receive data access context containing filtering criteria from an application; and
a query executor arranged to execute a query by finding data items in the attributed data slice and applying the filter criteria to the data items.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes without significantly more. 

As to claim 1, the claims recites the following steps that can be performed mentally or with a pen and paper:
		A  method for managing data based on attributed data slices, including representing, organizing, or accessing data sets (The managing is merely an intended result of the method, and further is recited at a high level of generality as to a person being able to mentally or with pen and paper manage data.), the method comprising:
identifying a collection of data items  (A person can readily read data items presented to them); and
building an attributed data slice comprising the collection of data items, wherein the attributed data slice comprises three distinct sections (The attributed data slice is recited at a high level of generality as well as broadly being built. As such any entity with 3 distinct sections and comprising the read data items can be built. Accordingly, a person can readily write the previously read data items in book form, as has been done by hand for centuries. As standard book comprising 3 distinct sections such as (1) pre-content information (i.e. a header which includes the cover, bibliographic information, table of contents, etc. (i.e. all information/metadata about the content of the book prior to the contents); (2) the contents, and (3) an index.).
This judicial exception is not integrated into a practical application because there are not steps being performed beyond those of the abstract idea. The recited “computer-implemented” language, as well as recitation of the data items being “in memory”, merely attempt to place the claims in a computer environment. See MPEP §2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “memory” is merely reciting generic computer components being used.


As to claim 10, the claim is rejected for at least the same rationale as applied to claim 1 above. In addition, claim 10 additionally recites a “non-transitory computer readable storage medium containing data management program instructions for managing data based on attributed data slices, including representing, organizing, or accessing data sets, the program instructions, when executed by a processor, causing the processor to perform operations, the operations comprising” the same steps of claim 1.
The recitation of a non-transitory computer readable storage medium containing instructions to perform the same method of claim 1 by a processor is merely reciting generic computer components performing their routine functions and does not take the claim limitation out of the mental processes grouping.

As to claims 2 and 11, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, the claims merely recite further details of the built attributed data slice as part of the mental processes of claims 1 and 10. The claims recite “wherein the sections comprise: a header block containing metadata for the attributed data slice, including at least one of a geometry of the attributed data slice and type of the attributed data slice.” As previously stated, the hand written book includes metadata prior to the contents of the book, i.e. a header block, containing metadata such as all of the chapters and sub-sections therein as well as where they can be found, thus proving a ‘geometry’ of the data slice/book, and bibliographical information describing the type of the data slice/book.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claims 3 and 12, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, the claims merely recite further details of the built attributed data slice as part of the mental processes of claims 1 and 10. The claims recite “wherein the sections comprise: an offsets table containing a file offset to a data bucket in the attributed data slice. “ As previously stated, the standard hand written book includes metadata prior to the contents of the book which includes a table of contents, i.e. an offsets table, with page numbers for chapters and sub-sections therein, i.e. containing offsets to data buckets. 
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claims 4 and 13, the claim is rejected for the same reasons as claim 3 above. In addition, the claims merely recite further details of the built attributed data slice as part of the mental processes of claims 1 and 10. The claims recite “wherein the sections further comprise a data block containing all data buckets for the attributed data slice in a strict order, wherein each data bucket starts at a location indicated for it in the offsets table.” The content of the book, which is organized into chapters, i.e. data buckets, is a section after the table of contents/offsets table which indicates the starting page, i.e. location, for each.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claims 5 and 14, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, the claims merely recite further details of the built attributed data slice as part of the mental processes of claims 1 and 10. The claims recite “wherein the sections comprise an extension block arranged to support additional bucket level lookup data, wherein the extension block is arranged to facilitate location of data in a data bucket in the attributed data slice without any scanning, and wherein the extension block is located at an offset indicated in a header block.” As previously stated, the standard hand written book includes an index section, i.e. an extension block, which facilitates locating specific content in book by specific page, i.e. without any scanning and via an offset. A table of contents will also normally provide the starting page of the index section.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, the claim merely further describes the abstract idea of claim 1. The step “building said another attributed data slice from another collection of data items” merely describes performing the abstract idea again, e.g. writing another book. The language “wherein said collection of data items and said another collection of data items are related as a function of time” merely describes the data being used and as such does not amount to significantly more.


As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, the claim merely further describes the abstract idea of claim 1. The step “stacking the attributed data slice atop of another attributed data slice to build an attributed data slice group” can readily be performed mentally or by pen and paper by merely further organizing to sets of data together, e.g. combining books into a volume.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, the claim merely further describes the abstract idea of claim 1. The steps “receiving data access context containing filtering criteria from an application; and
executing a query by finding data items in the attributed data slice and applying the filter criteria to the data items” can readily be performed mentally by being asked what to look for by some application, and searching through the data, e.g. looking up book content using the table of contents and/or index, to respond to a query. Furthermore, an application merely attempts, at best, to place the abstract idea in a computer environment, and as such does not take the claim limitation out of the mental process grouping.


As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, the claim merely further describes additional mental processes of the abstract idea of claim 1. 
The claim recites receiving a query involving multiple attributes (e.g. hearing or receiving in written form for reading, a query with attributes to look up manually, e.g. in a book);
decomposing the query into a plurality of subqueries (The decomposing is done at a very high level of generality such that a person can readily determine different features to look up, e.g. multiple terms from an index and/or chapters, and divide them into separate searches in a book to look up, or different books of a volume.); and
executing the plurality of subqueries in parallel (The decomposed query can be given to multiple people to read and look up manually at the same time.), 
wherein each of the plurality of subqueries are executed for a corresponding logical data partition in the attributed data slice group (Each person can look into a different book), and wherein the query involves multiple data ranges or time ranges (This merely describes the data used and what to look for and does not affect the ability of a person to look it up.).
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 15, the claims recites the following steps that can be performed mentally or with a pen and paper:
A system for managing data based on attributed data slices, including representing, organizing, or accessing data sets (The managing is merely an intended result of the method, and further is recited at a high level of generality as to a person being able to mentally or with pen and paper manage data.), the system comprising:
a receiver arranged to receive data items (A person can readily receive and read data items presented to them);
a memory arranged to store the data items (A person can write down or remember data); and
an attributed data slice build unit arranged to collect or organize the data items in the memory and build an attributed data slice in the memory, including a header section and a data section (The attributed data slice is recited at a high level of generality as well as broadly being built. As such any entity with 3 distinct sections and comprising the read data items can be built. Accordingly, a person can readily write the previously read data items in book form, as has been done by hand for centuries. As standard book comprising 3 distinct sections such as (1) pre-content information (i.e. a header which includes the cover, bibliographic information, table of contents, etc. (i.e. all information/metadata about the content of the book prior to the contents); (2) the contents (i.e. a data section), and (3) an index.).
This judicial exception is not integrated into a practical application because there are not steps being performed beyond those of the abstract idea. The recited “memory”, merely attempts to place the claims in a computer environment. See MPEP §2106.05. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited “memory” is merely reciting generic computer components being used.

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, the claim merely recites further details of the built attributed data slice as part of the mental processes of claim 15. The claim recites “wherein the header section comprises:
a header block containing metadata for the attributed data slice, including at least one of a geometry of the attributed data slice and type of the attributed data slice; and
an offsets table containing a file offset to a data bucket in the attributed data slice.”
As previously stated, the hand written book includes metadata prior to the contents of the book, i.e. a header block, containing metadata such as all of the chapters and sub-sections therein as well as where they can be found, thus proving a ‘geometry’ of the data slice/book, and bibliographical information describing the type of the data slice/book.
The standard hand written book also includes metadata prior to the contents of the book which includes a table of contents, i.e. an offsets table, with page numbers for chapters and sub-sections therein, i.e. containing offsets to data buckets.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.


As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, the claim merely recites further details of the built attributed data slice as part of the mental processes of claim 16. The claim recites “wherein the data section comprises a data block containing all data buckets for the attributed data slice in a strict order, wherein each data bucket starts at a location indicated for it in the offsets table.” The content of the book, which is organized into chapters, i.e. data buckets, is a section after the table of contents/offsets table which indicates the starting page, i.e. location, for each.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, the claim merely recites further details of the built attributed data slice as part of the mental processes of claim 16. The claim recites “wherein the header section comprises an extension block arranged to support additional bucket level lookup data, wherein the extension block is arranged to facilitate location of data in a data bucket in the attributed data slice without any scanning, and wherein the extension block is located at an offset indicated in the header section.” As previously stated, the standard hand written book includes an index section, i.e. an extension block, which facilitates locating specific content in book by specific page, i.e. without any scanning and via an offset. A table of contents will also normally provide the starting page of the index section.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 19, the claim is rejected for the same reasons as claim 16 above. In addition, the claim merely further describes the abstract idea of claim 16. The “an attribute data slice grouping unit arranged to stack the attributed data slice atop of another attributed data slice to build an attributed data slice group, wherein the attribute data slice grouping unit is arranged to build said another attributed data slice from another collection of data items,” merely describes performing the abstract idea again, e.g. writing another book and putting them together, e.g. in a volume. The language “wherein said collection of data items and said another collection of data items are related as a function of time” merely describes the data being used and as such does not amount to significantly more.
There are no additional features beyond the mental processes that could integrate the abstract idea into a practical application or otherwise amount to significantly more.

As to claim 20, the claim is rejected for the same reasons as claim 15 above. In addition, the claim merely further describes additional mental processes of the abstract idea of claim 15. The claim recites a data access context unit arranged to receive data access context containing filtering criteria from an application; and
a query executor arranged to execute a query by finding data items in the attributed data slice and applying the filter criteria to the data items. 
These operations can readily be performed mentally by being asked what to look for by some application, and searching through the data, e.g. looking up book content using the table of contents and/or index, to respond to a query. Furthermore, an application merely attempts, at best, to place the abstract idea in a computer environment, and as such does not take the claim limitation out of the mental process grouping.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2019/0228028 A1), hereinafter Guo.

As to claim 1, Guo discloses a computer-implemented method for managing data based on attributed data slices, including representing, organizing, or accessing data sets (Fig. 1b)), the method comprising:
identifying a collection of data items in memory (Fig. 1b; [0156]; [0157], obtaining file information of each multimedia file to store is identified.); and
building an attributed data slice comprising the collection of data items, wherein the attributed data slice comprises three distinct sections (Figs. 1a-1c, s104; [0154], An integrated file is formed, i.e. building an attributed data slice. The integrated file comprises the file information of files (collection of data items), and comprises at least three distinct sections as distinct data blocks.).

As to claim 10, Guo discloses a non-transitory computer readable storage medium containing data management program instructions for managing data based on attributed data slices, including representing, organizing, or accessing data sets, the program instructions, when executed by a processor, causing the processor to perform operations ([0126]; [0345]), the operations comprising:
identifying a collection of data items in memory (Fig. 1b; [0156]; [0157], obtaining file information of each multimedia file to store is identified.); and
building an attributed data slice comprising the collection of data items, wherein the attributed data slice comprises three distinct sections (Figs. 1a-1c, s104; [0154], An integrated file is formed, i.e. building an attributed data slice. The integrated file comprises the file information of files (collection of data items), and comprises at least three distinct sections as distinct data blocks.).


As to claims 2 and 11, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Guo discloses wherein the sections comprise:
a header block containing metadata for the attributed data slice, including at least one of a geometry of the attributed data slice and type of the attributed data slice (Fig. 1a-1c; [0178], The overall information data block, i.e. a header block, includes geometry information, e.g. number of files of each file type included in the integrated file, and file type.).

As to claims 3 and 12, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Guo discloses wherein the sections comprise:
an offsets table containing a file offset to a data bucket in the attributed data slice (Figs. 1a-1c and 1h; [0079]; [0162]; [0198]; Index information data block, i.e. an offsets table, contains file offsets to file information data blocks, i.e. data buckets, each recording one or more multimedia files.).  

As to claims 5 and 14, the claims are rejected for the same reasons as claims 1 and 10 above. In addition, Gao discloses wherein the sections comprise an extension block arranged to support additional bucket level lookup data, wherein the extension block is arranged to facilitate location of data in a data bucket in the attributed data slice without any scanning, and wherein the extension block is located at an offset indicated in a header block (Figs. 1a-1c and 1h; [0079]; [0162]; [0198]; Index information data block, i.e. an extension block, contains file offsets to file information data blocks, i.e. data buckets, and facilitates location of data in the bucket without scanning by enabling jumping to the offsets provided. The length of the overall information data block is stored in itself, thus indicating an offset to the subsequent index information data block (Fig. 1f; [0179])).  

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Gao discloses receiving data access context containing filtering criteria from an application ([0275], a request can be received for displaying information filtered to only a single multimedia file.); and
executing a query by finding data items in the attributed data slice and applying the filter criteria to the data items ([0275], Only data items corresponding to the one multimedia file are found and attributes displayed.).

As to claim 15, Gao discloses a system for managing data based on attributed data slices, including representing, organizing, or accessing data sets (Figs. 1b and 9), the system comprising:
a receiver arranged to receive data items (Fig. 1b; [0156]; [0157], obtaining file information of each multimedia file to store is identified.);
a memory arranged to store the data items ([0333]); and
an attributed data slice build unit arranged to collect or organize the data items in the memory and build an attributed data slice in the memory (Figs. 1a-1c, s104; [0154], An integrated file is formed, i.e. building an attributed data slice. The integrated file comprises the file information of files (collection of data items) organized in data blocks.), including a header section and a data section (Fig. 1a-1c; [0178], The overall information data block along with the index information block, i.e. a header section, and file information data bloc(s), i.e. data sections.).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Gao discloses wherein the header section comprises:
a header block containing metadata for the attributed data slice, including at least one of a geometry of the attributed data slice and type of the attributed data slice (Fig. 1a-1c; [0178], The overall information data block, i.e. a header block, includes geometry information, e.g. number of files of each file type included in the integrated file, and file type.); and
an offsets table containing a file offset to a data bucket in the attributed data slice (Figs. 1a-1c and 1h; [0079]; [0162]; [0198]; Index information data block, i.e. an offsets table, contains file offsets to file information data blocks, i.e. data buckets, each recording one or more multimedia files.).  

As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, Guo discloses wherein the header section comprises an extension block arranged to support additional bucket level lookup data, wherein the extension block is arranged to facilitate location of data in a data bucket in the attributed data slice without any scanning, and wherein the extension block is located at an offset indicated in the header section (Figs. 1a-1c and 1h; [0079]; [0162]; [0198]; Index information data block, i.e. an extension block, contains file offsets to file information data blocks, i.e. data buckets, and facilitates location of data in the bucket without scanning by enabling jumping to the offsets provided. The length of the overall information data block is stored in itself (i.e. in the header section as previously discussed), thus indicating an offset to the subsequent index information data block (Fig. 1f; [0179])).

As to claim 20, the claim is rejected for the same reasons as claim 15 above. In addition, Gao discloses a data access context unit arranged to receive data access context containing filtering criteria from an application ([0275], a request can be received for displaying information filtered to only a single multimedia file.); and
a query executor arranged to execute a query by finding data items in the attributed data slice and applying the filter criteria to the data items ([0275], Only data items corresponding to the one multimedia file are found and attributes displayed.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied above, and further in view of Mercer et al. (US 2004/0078383 A1), hereinafter Mercer.

As to claims 4 and 13, the claims are rejected for the same reasons as claims 3 and 10 above. In addition, Guo discloses wherein the sections further comprise a data region containing all data buckets for the attributed data slice in a  order, wherein each data bucket starts at a location indicated for it in the offsets table (Figs. 1a-1c; Figs. 1a-1c and 1h; [0162]; [0198] Index information data block, i.e. an offsets table, contains file offsets to file information data blocks, i.e. data buckets. The file information data blocks are stored in a region after the index information block and in an order matching the types.).
Guo does not explicitly disclose that all of the data buckets are comprised in a data block and that they’re necessarily in a strict order.
However, one of ordinary skill in the art before the effective filing date of the claimed invention, would readily recognize that a file can be logically divided into any number of desired data blocks containing the data therein. As Guo already logically divides the integrated file such that all file information data blocks are located in a region together after the index information data block (Fig. 1c), it would have been obvious to said artisan to more explicitly modify Guo such that the region of file information data blocks, i.e. the claimed data buckets, are located in a defined data block which merely more explicitly separates the information data blocks from the index information data block as is already done and thus doing so with the reasonable expectation of successfully dividing the information data blocks from other data blocks without undue experimentation. Said artisan would have also been motivated to do so in order to store information about the plurality of multimedia files into respective data blocks (Guo, [0154]), the file information data blocks being related blocks and thus reasonably being desired to be group into a common data block themselves.
Guo, as modified, does not explicitly disclose the data buckets for the attributed data slice in a strict order.
However, Mercer discloses organizing data buckets for an attributed data slice in a strict order (Figs. 2B; 3 and 8; [0042]-[0043]; [0055]; [0059], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo with the teachings of Mercer by modifying Guo such that the information data blocks of Guo, which like the playlist groups of Mercer reference one or more media files to play, are strictly ordered as specified by the playlist in an intended order for playback like Mercer. Said artisan would have been motivated to do so in order to allow groups of related media files in Guo to be played back in a preset playlist order as desired by a user (Mercer, [0006]-[0007]).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Guo does not explicitly disclose building said another attributed data slice from another collection of data items, wherein said collection of data items and said another collection of data items are related as a function of time.
Although Gao does not prohibit more than one attributed data slice from being generated, and rather merely only discloses one as exemplary.  
However, Mercer discloses building said another attributed data slice from another collection of data items (Figs. 3, 6, and 8; [0042]-[0043]; [0055], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice. Multiple playlists can be built as desired.), wherein said collection of data items and said another collection of data items are related as a function of time ([0032], All data items correspond to media files intended to be played via a media player, e.g. have a start and end time for playing, thus all data items are related as a function of time.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo with the teachings of Mercer by modifying Guo such that a user of Guo can create multiple integrated data files like multiple playlists are created in Mercer. Said artisan would have been motivated to do so in order to enable a user of Guo to create sets of media files, e.g. as playlists, to be played back based as desired by the user of Guo, e.g. separate playlists for different performers or different kinds of music or videos (Mercer, [0006]).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Guo does not disclose stacking the attributed data slice atop of another attributed data slice to build an attributed data slice group.  
However, Mercer discloses stacking the attributed data slice atop of another attributed data slice to build an attributed data slice group (Figs. 3, 6, and 7; [0042]-[0043]; [0055], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice. Multiple playlists can be built as desired and stacked as shown in Fig. 6 under a same parent header item and/or as in Fig. 7.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo with the teachings of Mercer by modifying Guo such that a user of Guo can create multiple integrated data files like multiple playlists are created in Mercer. Furthermore, it would have been obvious to said artisan to stack the multiple integrated data files like is done with the playlists of Mercer. Said artisan would have been motivated to do so in order to enable a user of Guo to create sets of media files, e.g. as playlists, to be played back based as desired by the user of Guo, e.g. separate playlists for different performers or different kinds of music or videos (Mercer, [0006]), and also in order to enable a user to view multiple playlists together for authoring (Mercer, [0071]-[0073]).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Gao discloses wherein the data section comprises a data region containing all data buckets for the attributed data slice in a  order, wherein each data bucket starts at a location indicated for it in the offsets table (Figs. 1a-1c; Figs. 1a-1c and 1h; [0162]; [0198] Index information data block, i.e. an offsets table, contains file offsets to file information data blocks, i.e. data buckets. The file information data blocks are stored in a region after the index information block and in an order matching the types.).
Guo does not explicitly disclose that all of the data buckets are comprised in a data block and that they’re necessarily in a strict order.
However, one of ordinary skill in the art before the effective filing date of the claimed invention, would readily recognize that a file can be logically divided into any number of desired data blocks containing the data therein. As Guo already logically divides the integrated file such that all file information data blocks are located in a region together after the index information data block (Fig. 1c), it would have been obvious to said artisan to more explicitly modify Guo such that the region of file information data blocks, i.e. the claimed data buckets, are located in a defined data block which merely more explicitly separates the information data blocks from the index information data block as is already done and thus doing so with the reasonable expectation of successfully dividing the information data blocks from other data blocks without undue experimentation. Said artisan would have also been motivated to do so in order to store information about the plurality of multimedia files into respective data blocks (Guo, [0154]), the file information data blocks being related blocks and thus reasonably being desired to be group into a common data block themselves.
Guo, as modified, does not explicitly disclose the data buckets for the attributed data slice in a strict order.
However, Mercer discloses organizing data buckets for an attributed data slice in a strict order (Figs. 2B; 3 and 8; [0042]-[0043]; [0055]; [0059], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo with the teachings of Mercer by modifying Guo such that the information data blocks of Guo, which like the playlist groups of Mercer reference one or more media files to play, are strictly ordered as specified by the playlist in an intended order for playback like Mercer. Said artisan would have been motivated to do so in order to allow groups of related media files in Guo to be played back in a preset playlist order as desired by a user (Mercer, [0006]-[0007]).

As to claim 19, the claim is rejected for the same reasons as claim 16 above. In addition, Guo does not disclose an attribute data slice grouping unit arranged to stack the attributed data slice atop of another attributed data slice to build an attributed data slice group, 
wherein the attribute data slice grouping unit is arranged to build said another attributed data slice from another collection of data items, 
wherein said collection of data items and said another collection of data items are related as a function of time.
Although Gao does not prohibit more than one attributed data slice from being generated, and rather merely only discloses one as exemplary.  
However, Mercer discloses an attribute data slice grouping unit arranged to stack the attributed data slice atop of another attributed data slice to build an attributed data slice group (Figs. 3, 6, and 7; [0042]-[0043]; [0055], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice. Multiple playlists can be built as desired and stacked as shown in Fig. 6 under a same parent header item and/or as in Fig. 7.), 
wherein the attribute data slice grouping unit is arranged to build said another attributed data slice from another collection of data items (Figs. 3, 6, and 8; [0042]-[0043]; [0055], Groups containing media files, i.e. data buckets, are organized into a strict order for playback according to the requirements of the playlist file, i.e. an attributed data slice. Multiple playlists can be built as desired.), 
wherein said collection of data items and said another collection of data items are related as a function of time ([0032], All data items correspond to media files intended to be played via a media player, e.g. have a start and end time for playing, thus all data items are related as a function of time.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo with the teachings of Mercer by modifying Guo such that a user of Guo can create multiple integrated data files like multiple playlists are created in Mercer. Furthermore, it would have been obvious to said artisan to stack the multiple integrated data files like is done with the playlists of Mercer. Said artisan would have been motivated to do so in order to enable a user of Guo to create sets of media files, e.g. as playlists, to be played back based as desired by the user of Guo, e.g. separate playlists for different performers or different kinds of music or videos (Mercer, [0006]), and also in order to enable a user to view multiple playlists together for authoring (Mercer, [0071]-[0073]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guo as applied above, and further in view of Maclean et al. (CA 2785398 A1), hereinafter Maclean.

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, 
Guo discloses receiving a query involving multiple attributes (A user can search for files ([0275] a request to display attributes for one or more media files is received, i.e. a query involving multiple attributes of the media files in the attributed data slice.);
Guo does not disclose discloses receiving a query involving multiple attributes;
decomposing the query into a plurality of subqueries; and
executing the plurality of subqueries in parallel, wherein each of the plurality of subqueries are executed for a corresponding logical data partition in the attributed data slice group, and wherein the query involves multiple data ranges or time ranges.
Although Guo does disclose searching for files ([0211]-[0212]) and a query user interface search option for locating files (Fig. 8, [0332]).
However, Maclean discloses receiving a query  (Pg. 4, Line 29; Pg. 7, Lines 2-4; Queries are received);
decomposing the query into a plurality of subqueries (Pg. 7, Lines 13-19; Pg. 10, Lines 24-28, A query is divided into smaller portions or slices.); and
executing the plurality of subqueries in parallel, wherein each of the plurality of subqueries are executed for a corresponding logical data partition in an  data slice group (Pg. 11, Lines 19-25, The query slices are executed in parallel on the same index file.), and wherein the query involves multiple data ranges or time ranges (Pg. 7, Lines 13-19; Pg. 11, Lines 9-18, The query can be divided based on multiple data ranges, period of time, or other criteria to be operated on and thus each subquery executing for a corresponding logical data portion based thereon in an index file, i.e. a data slice group.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Guo with the teachings of Maclean by modifying Guo such that when a query is received, such as that to retrieve and display attributes for each multimedia file in Guo, it is processed by dividing it into subqueries to be executed in parallel, such as based on ranges of values corresponding to the offsets for the multimedia files (logical data partitions) as provided in the blocks of the attributed data slice of Guo (which since the claim does not limit an attributed data slice group, the integrated file attributed data slice of Guo also being an attributed data slice group) like is done with the queries of Maclean. Said artisan would have been motivated to do so in order to improve performance of retrieval of requested data of Guo by executing portions of requests of Guo in parallel (Maclean, Pg. 10, Lines 19-23).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feregati et al. (US 5,966,704) discloses subdividing a growing data collection into attributed data slices.
KIM BYEONG JIN (KR 20040084113 A) discloses grouping two or more playlists into one playlist block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167